Carrols LLC v Delfield Co., LLC (2022 NY Slip Op 02704)





Carrols LLC v Delfield Co., LLC


2022 NY Slip Op 02704


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


360 CA 21-00772

[*1]CARROLS LLC, PLAINTIFF-APPELLANT-RESPONDENT,
vDELFIELD COMPANY, LLC, DEFENDANT-RESPONDENT-APPELLANT. 


AKERMAN LLP, CHICAGO, ILLINOIS (CATHERINE A. MILLER, OF THE ILLINOIS BAR, ADMITTED PRO HAC VICE, OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT. 
RIVKIN RADLER LLP, UNIONDALE (MERRIL S. BISCONE OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered May 17, 2021. The order granted in part and denied in part the motion of defendant to dismiss various causes of action in the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court